Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-12, 18, 23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (2020/0193925), Takahashi

In regards to claim 1, Takahashi  (Previously Presented) a shift register unit, comprising a first input circuit, an output control circuit, and an output circuit (abstract),

    PNG
    media_image1.png
    527
    598
    media_image1.png
    Greyscale

wherein the first input circuit is connected to a first node, and is configured to output a first input signal to the first node in response to a first control signal (fig. 6 (M2)) node after;
the output control circuit is connected to the first node and a second node, and is configured to output an output control signal to the second node under control of a level of the first node (fig. 6 M1 gate); and
the output circuit comprises an output terminal (fig. 6 (Gout))l, and the output circuit is connected to the second node, and is configured to output an output signal to the output terminal under control of a level of the second node (fig. 6 (node at gate of M1) [0044-0047].
[0047] An operation of the shift register shown in FIG. 7 corresponds to the operation of the shift register shown in FIG. 3, and transistors M4, M5, M6 operate so that the net B is in high level in a state that the output control node (net A) is in low level.  The thin film transistor M4, M5, M6 configures a noise suppression circuit for stabilizing the output control node (net A) in low level.  As shown in FIG. 7, the predetermined node net B is in high level at or before the time point t11 and at or after the time point  t16.  Accordingly, the thin film transistor M4 is turned into an on state, maintaining the electric potential of the output control node (net A) at the electric potential of the source of the thin film transistor M4 (a predetermined electric potential).

2.    (Canceled)

In regards to claim 3, Takahashi teaches (Previously Presented) the shift register unit according to claim 1, wherein the output terminal comprises a shift output terminal and at least one scan signal output terminal [0044-0047].
4.	In regards to claim 4, Takahashi teaches (Previously Presented) the shift register unit according to claim 3, further comprising a third node control circuit, wherein the third node control circuit is connected to the first node and a third node, and is configured to control a level of the third node under control of the level of the first node (fig. 6 (CKB CK4 circuit/M3))
In regards to claim 5, Takahashi teaches (Original) the shift register unit according to claim 4, further comprising a first noise reduction circuit, wherein the first noise reduction circuit is connected to the first node, the second node, and the third node, and is configured to perform noise reduction on the first node and the second node under control of the level of the third node (fig. 6 M4, M5 and M6) [0047].
In regards to claim 6, Takahashi teaches (Currently Amended) the shift register unit according to claim 1, further comprising a fourth node control circuit, wherein the fourth node control circuit is connected to the second node and a fourth node, and is configured to control a level of the fourth node under control of the level of the second node (fig. 15 CLR circuit).

In regards to claim 8, Takahashi teaches (Previously Presented) The shift register unit according to claim 1, wherein the first input circuit comprises a first transistor, a gate electrode of the first transistor is connected to a display control terminal to receive the first control signal, a first electrode of the first transistor is connected to a first voltage terminal to receive a first voltage as the first input signal, and a second electrode of the first transistor is connected to the first node (fig. 6 M2 diode connected transistor).
In regards to claim 9, Takahashi in view of Gu teaches (Original) the shift register unit according to claim 4, wherein the third node control circuit comprises a second transistor, a third transistor, and a fourth transistor; a gate electrode and a first electrode of the second transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the third node (fig. 9, M5, M6, and M4)) 
a gate electrode and a first electrode of the third transistor are connected to each other, and are connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the third node; and (fig. 9 M5))
a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to the third node, and a second electrode of the fourth transistor is connected to a second voltage terminal to receive a second voltage.(fig. 9 M4). Examiner notes connected to includes through other elements. If applicant intend for the element to be directly connected examiner suggest including “directly”. 
In regards to claim 10, Takahashi teaches (Original) The shift register unit according to claim 5, wherein the first noise reduction circuit comprises a fifth transistor and a sixth transistor;(fig. 6 (M5, M6, and M4)) a gate electrode of the fifth transistor is connected to the third node, a first electrode of the fifth transistor is connected to the first node, and a second electrode of the fifth transistor is connected to a second voltage terminal to receive a second voltage [0047]; and a gate electrode of the sixth transistor is connected to the third node, a first 
In regards to claim 11, Takahashi teaches (Previously Presented) The shift register unit according to claim 1, wherein the output control circuit comprises a seventh transistor and a first capacitor (fig. 6 (M1 and Cap1)); a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to a third clock signal terminal to receive a third clock signal as the output control signal, and a second electrode of the seventh transistor is connected to the second node [0044-0045]; and a first terminal of the first capacitor is connected to the first node, and a second terminal of the first capacitor is connected to the second node. [0045-0047]
In regards to claim 12, Takahashi teaches (Original) The shift register unit according to claim 6, wherein the fourth node control circuit comprises an eighth transistor, a ninth transistor, and a tenth transistor;a gate electrode and a first electrode of the eighth transistor are connected to each other, and are connected to a first clock signal terminal to receive a first clock signal, and a second electrode of the eighth transistor is connected to the fourth node (fig. 9 (M5, M6, M7));
a gate electrode and a first electrode of the ninth transistor are connected to each other, and are connected to a second clock signal terminal to receive a second clock signal, and a second electrode of the ninth transistor is connected to the fourth node (fig. 9 (CLR)); and
        a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the fourth node, and a second electrode of the tenth transistor is connected to a second voltage terminal to receive a second voltage [0050-0060].
In regards to claim 18, Takahashi teaches (Currently Amended) The shift register unit according to claim 1, further comprising a display reset circuit, wherein the display reset circuit is connected to the first node, and is configured to reset the first node in response to a display 
In regards to claim 23, Takahashi teaches (Currently Amended) A gate driving circuit, comprising a plurality of cascaded shift register units according to any one of claims 1 (fig. 4 stages);
a display control terminal of an (n+2)-th stage of shift register unit is connected to a shift
output terminal of an n-th stage of shift register unit (fig. 4 SR2  SR4); and
a blanking control terminal of an (n+l)-th stage of shift register unit is connected to the shift output terminal of the n-th stage of shift register unit, and n is an integer greater than zero (fig. 4 R2 for stages)).
In regards to claim 25, Takahashi teaches (Previously Presented) A display device, comprising the gate driving circuit according to claim 23 [0064].
In regards to claim 26, Takahashi teaches (Previously Presented) A driving method for driving the shift register unit according to claim 1, comprising (abstract):
in a first phase, in response to the first control signal, inputting the first input signal to the first node through the first input circuit (fig. 7 (CKA));
in a second phase, outputting the output control signal to the second node under control of the level of the first node (fig. 7 NetA (t2,)); and
in a third phase, outputting the output signal to the output terminal under control of the level of the second node (fig. 7 Gout).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Gu et al (2017/0108989) hereinafter, Gu.

In regards to claim 7, Takahashi fails to teach (Original) the shift register unit according to claim 6, further comprising a second noise reduction circuit, wherein the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node.
However, Gu teaches a second noise reduction circuit, wherein the second noise reduction circuit is connected to the second node, the fourth node, and the output terminal, and is configured to perform noise reduction on the second node and the output terminal under control of the level of the fourth node (fig. 1 (5)).
.

Allowable Subject Matter
Claims 13-15, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GRANT SITTA/Primary Examiner, Art Unit 2694